Title: To Alexander Hamilton from Lewis Tousard, 25 March 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Dr. Sir,
            Newport March 25th. 1799
          
          I have the Honour of requesting your Permission to assemble a general Court-Martial at the Garrison. There are a Number of Prisoners charged with capital Crimes. Enclosed are the Names of the Officers who may be convened with little or no Expense to the Public.
          
            
              Present
              {
              Capt. Wm. Littlefield
            
            
              Lieut. George T. Ross
            
            
              Lieut. Robert Overing
            
            
              Ensign Saunders Rogers.
            
            
              
              
              Capt. George Tillinghast
            
            
              
              
              Lieut. Loveit Whipple.
            
          
          The new Law for the better organizing the Troops of the United States provides for a Quarter-master-Serjeant in each Battalion of Artillerists and Engineers. Serjeant Edward Kendall is a worthy Man, does all the Writings of the Company, & has been at hard Duty last Year, inspecting and keeping an Account    of the Labourers’ Work. I have to request your Sanction of my having appointed him as such to my Battalion.
          I would suggest the Necessity of ordering a second Subaltern Officer to this Garrison.
          With Esteem and Respect I remain, Dr Sir, Your obedient and Very humble Servant,
          
            Lewis Tousard Commandant
          
          Major-General A. Hamilton
        